Citation Nr: 1530635	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for lower back disability. 


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1977 to November 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The Board notes the Veteran submitted a VA Form 9 in December 2013, wherein he requested a Board hearing in Washington, D.C..  However, the Veteran recently submitted a statement in April 2015 in which he stated he would not be able to attend the hearing in Washington, D.C., and asked that the Board issue a decision without him.  Therefore, the Veteran's prior hearing request is deemed withdrawn.


REMAND

The Board finds additional development is required before the Veteran's claim is decided.  Initially, the Board notes the RO has not obtained a copy of the Veteran's service treatment records (STRs).  Although the RO drafted a formal finding of unavailability for the record in January 2013, which indicates all efforts to obtain those records have been exhausted and additional attempts would be futile, the Board finds additional development is available and necessary in this case.  Specifically, the Board notes that the Veteran's former National Guard unit records keeper has previously indicated the unit would not provide the Veteran's records in the absence of a completed Standard Form 180, as the unit is a state rather than federal entity.  The Veteran has reported that he sent this form and received a response from the National Personnel Records Center (NPRC) that his records were being sent to VA.  Clearly there is some misunderstanding on the Veteran's part, as these are two separate and distinct organizations.  Presently, it is not clear who informed the Veteran that his records were located.  The Board also observes the Veteran has not obtained representation in this matter, which requires rather detailed development.  Therefore, the RO should contact the Veteran to try to determine who he spoke with, and to obtain a completed Standard Form 180 to submit to the Illinois National Guard. 

Irrespective of whether the Veteran's STRs are eventually located, the Board has also determined an examination is necessary.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

A review of the Veteran's VA Form 9 shows he competently reported experiencing a fall into a foxhole during basic training in October 1977.  At that time, he hit his back sharply against a cement culvert, and immediately felt pain.  He was later treated by the base doctor, and subsequently discharged home.  The Board finds that such injury in basic training is both plausible and entirely consistent with the places, types and circumstances of basic training.  Additionally, the Veteran has indicated the back condition he sustained in service "persists to this day."  Pursuant to 38 C.F.R. § 3.159, competent lay evidence is that which does not require the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed.  Certainly the Veteran is competent to report persistent back pain from the time of his fall in service, and the Board finds no reason to otherwise question the veracity of this Veteran's reports.  In sum, the Veteran has competently reported an in-service event that resulted in his experiencing back pain, which has persisted to this day.  Therefore, the Board finds an examination is warranted.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake all steps necessary to obtain the Veteran's STRs, to specifically include contacting the Veteran to determine which entity informed him that his records had been located, and also to obtain a Standard Form 180 to submit to the Illinois National Guard.   If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) and M21-1 Part I, Chapter 1, Section C.

2.  The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claim, to include any recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  The Veteran also should be afforded an examination by an examiner with sufficient experience and expertise to determine the nature and etiology of his claimed lower back disability.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the Veteran's lower back disability originated in or is otherwise etiologically related to the Veteran's active service.  In this regard, the examiner should discuss and consider the Veteran's competent lay statements relative to his experiencing a fall into a foxhole in service in which he struck his back on a cement culvert, as well as his reports of persistent back pain since that time.  The examiner should assume such statements are credible for purposes of the opinion.  

A complete rationale for any proffered opinion must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




